Case: 15-11817   Date Filed: 12/17/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-11817
                        ________________________

                    D.C. Docket No. 1:13-cv-03560-WSD



HUTCHINSON CONSULTANTS, PC,
DR. LESLIE HUTCHINSON,

                       Plaintiffs - Appellants,

versus

FEDERAL OCCUPATIONAL HEALTH, et al,

                       Defendants,


JOHN OR JANE DOE,
an employee of Federal Occupational Health, a Non-Appropriated
Agency within the United States Department of Health and Human
Services, in his or her individual capacity,
TISHA MARIE TITUS, M.D.,
RICHARD J. MILLER, M.D.,

                       Defendants – Appellees,

STG INTERNATIONAL, INC.,

                        Interested Party.
                Case: 15-11817       Date Filed: 12/17/2015       Page: 2 of 3


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                    (December 17, 2015)

Before WILSON and WILLIAM PRYOR, Circuit Judges, and BUCKLEW,∗

District Judge.

PER CURIAM:

       This case came before the Court for oral argument. The appeal presented

the following issues:


   (1) Whether Plaintiffs pleaded facts sufficient to allege deprivation of a

       property interest in violation of the substantive component of the Due

       Process Clause of the Fifth Amendment.

   (2) Whether Hutchinson pleaded facts sufficient to allege Defendants deprived

       him of his liberty interest in reputation in violation of the substantive

       component of the Due Process Clause of the Fifth Amendment.

   (3) Whether Plaintiffs pleaded facts sufficient to allege deprivation of a

       property interest and liberty interest without adequate process in violation of

       the Due Process Clause of the Fifth Amendment.


       ∗
          Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.
                                               2
              Case: 15-11817     Date Filed: 12/17/2015    Page: 3 of 3


   (4) Whether Plaintiffs pleaded facts sufficient to allege violation of the equal

      protection component of the Fifth Amendment’s Due Process Clause.

   (5) Whether the district court erred in dismissing as moot Plaintiffs’ Motion to

      Join STG as a Necessary Party and Motion for Leave to File a Third

      Amended Complaint.

   (6) Whether the district court erred in dismissing defendant Doe.

   (7) Whether the district court erred in failing to provide Plaintiffs with

      additional opportunity to be heard before issuing its basis for dismissal.

   (8) Whether qualified immunity insulates the remaining Defendants from suit.



   After carefully considering the law, the record, the parties’ briefs, and after oral

argument, we hold there is no reversible error.

      AFFIRMED.




                                           3